PER CURIAM.
Appeal from the judgment of the district court of the county of Marshall in an action to recover from the defendant on a promissory note of $125 made and delivered by the defendant to the plaintiff.
The execution of the note was admitted. The defense was that there was no consideration for the note and that its execution by the defendant was secured by the fraud and deception of the plaintiff and his father. The defendant had a verdict. The plaintiff made a motion for judgment notwithstanding the verdict or for a new trial, which was denied. Judgment was then entered upon the verdict.
The only question raised by the assignments of error is whether there is any evidence to support the verdict. Our conclusion, from a consideration of the record, is that the jury might well have returned a verdict for the plaintiff, *539but that the one they did find is not so manifestly against the weight of the ■evidence as to justify us in interfering with it.
Judgment affirmed.